—In a condemnation proceeding, the State of New York appeals from *708a judgment of the Court of Claims (Silverman, J.), entered July 13, 1989, which is in favor of claimants and against it in the principal amount of $40,000,
Ordered that the matter is remitted to the Court of Claims for a more detailed explanation of the methodology it utilized in calculating the values it assigned to the subject property both before and after the appropriation, and the appeal is held in abeyance in the interim. The Court of Claims is to file its report with all convenient speed.
The State claims that it was improper for the Court of Claims to have valued the subject property utilizing an income approach to determine the before-taking value of the property and a market/sales approach to determine the after-taking value. We cannot discern from the court’s decision which method it utilized. Nor are we able to determine how the. court arrived at its conclusion that $7,000 should be reduced from the after-taking value of the subject property. Accordingly, the matter is remitted to the court for a more detailed explanation by it as to the methods it utilized in arriving at the damage award. Thompson, J. P., Kunzeman, Harwood and Balletta, JJ., concur.